DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 7, 9-12, 14, 15, 17, 18 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hamada (US Patent Application Publication 2008/0289652) in view of Maruyama et al (US Patent Application Publication 2007/0161130).
Regarding claim 1, Hamada discloses a substrate processing device that performs substrate processing with a processing solution, the substrate processing device comprising an inspection unit 16 that inspects degradation of components constituting the substrate processing device,
wherein the inspection unit includes:
a capturing unit 16 that acquires image data of the components [see paragraph 0075];
a information acquisition unit 17 that acquires information of inspection target components from the image data acquired by the capturing unit [see paragraph 0075]; and
a determination unit 17 that determines the information from the inspection target component based on the acquired information.
Hamada does not specify wherein the information acquired by the information acquisition unit is color information, but rather disclose that the information sought is regarding the number of pores and the total pore area [see paragraph 0079]. Furthermore, Hamada does not disclose specifically wherein the determination unit determines a degradation degree of the inspection target component based on the acquired information, but rather disclose that the image captured is processed and exported to the control device 19.
One such as Maruyama et al disclose an inspection unit including a capturing unit 20 that acquires image data of the components; a color information acquisition unit 30 that acquires color information of inspection target components from the image data acquired by the capturing unit; and a degradation determination unit 40 that determines a degradation degree of the inspection target component based on the acquired color information [see Fig. 1; see also paragraphs 0042-0044]. It would have been obvious to one of ordinary skill in the art at the time of invention to capture color information and assess the degree of degradation in order to assess the overall functionality of a light-emitting device.
Regarding claim 2, the prior art of Hamada and Maruyama et al disclose the substrate processing device according to claim 1. Furthermore to the component to be analyzed, Maruyama et al disclose wherein the component is made of a conductive material [see paragraph 0118].
Regarding claims 6 and 7, the prior art of Hamada and Maruyama et al disclose the substrate processing device according to claim 1. Furthermore to the information analysis, Maruyama et al disclose wherein the color information acquired by the color information acquisition unit includes an RGB component value, and wherein the degradation determination unit determines the degradation degree based on a comparison between the RGB component value and a predetermined threshold [see paragraphs 0016 and 0018].
Regarding claim 9, the prior art of Hamada and Maruyama et al disclose the substrate processing device according to claim 1. Furthermore, Hamada discloses comprising an output unit 19 that outputs the information determined by the determination unit, wherein the output unit outputs a warning signal when the information determined by the determination unit exceeds a predetermined standard [see paragraph 0075; see also the above rejection wherein the information would include degradation degree].
Regarding claim 10, the prior art of Hamada and Maruyama et al disclose the substrate processing device according to claim 1. Furthermore, Hamada discloses wherein the inspection target components include any of a spin base, a chuck pin, a spin chuck, a lifter, and a nozzle [see Fig. 2].
Regarding claim 11, the prior art of Hamada and Maruyama et al disclose the substrate processing device according to claim 1. Furthermore, Hamada discloses wherein the processing solution contains any of sulfuric acid hydrogen peroxide, ozone hydrogen peroxide, hydrofluoric acid hydrogen peroxide, ammonia hydrogen peroxide, hydrochloric acid hydrogen peroxide, hydrofluoric acid ozone hydrogen peroxide, hydrofluoric acid, and phosphoric acid [see paragraph 0073].
Regarding claim 12, the prior art of Hamada and Maruyama et al disclose the substrate processing device according to claim 1. Furthermore, Hamada discloses wherein the capturing unit is arranged inside the device [see Fig. 2].
Regarding claim 14, Hamada discloses a component inspection method for inspecting a component of a substrate processing device that performs substrate processing with a processing solution, the component inspection method for the substrate processing device comprising:
a capturing step of capturing an image of inspection target components [see paragraph 0075];
an information acquisition step of acquiring information of the inspection target component from image data captured in the capturing step [see paragraph 0075]; and
a determination step of determining the information of the inspection target component based on the acquired information from the information acquisition step.
Hamada does not specify wherein the information acquired by the information acquisition unit is color information, but rather disclose that the information sought is regarding the number of pores and the total pore area [see paragraph 0079]. Furthermore, Hamada does not disclose specifically wherein the determination unit determines a degradation degree of the inspection target component based on the acquired information, but rather disclose that the image captured is processed and exported to the control device 19.
One such as Maruyama et al disclose an inspection unit including a capturing unit 20 that acquires image data of the components; a color information acquisition unit 30 that acquires color information of inspection target components from the image data acquired by the capturing unit; and a degradation determination unit 40 that determines a degradation degree of the inspection target component based on the acquired color information [see Fig. 1; see also paragraphs 0042-0044]. It would have been obvious to one of ordinary skill in the art at the time of invention to capture color information and assess the degree of degradation in order to assess the overall functionality of a light-emitting device.
Regarding claim 15, the prior art of Hamada and Maruyama et al disclose the component inspection method for a substrate processing device according to claim 14. Furthermore to the component to be analyzed, Maruyama et al disclose wherein the component is made of a conductive material [see paragraph 0118].
Regarding claims 17 and 18, the prior art of Hamada and Maruyama et al disclose the component inspection method for a substrate processing device according to claim 14. Furthermore to the information analysis, Maruyama et al disclose wherein the color information acquired by the color information acquisition unit includes an RGB component value, and wherein the degradation determination unit determines the degradation degree based on a comparison between the RGB component value and a predetermined threshold [see paragraphs 0016 and 0018].
Regarding claim 20, the prior art of Hamada and Maruyama et al disclose the component inspection method for a substrate processing device according to claim 14. Furthermore to the information analysis, Maruyama et al disclose comprising a warning step of outputting a warning signal when the degradation degree determined in the degradation determination step exceeds a predetermined standard [see paragraph 0133].
Regarding claim 21, the prior art of Hamada and Maruyama et al disclose the component inspection method for a substrate processing device according to claim 14. Furthermore, Hamada discloses wherein the inspection target components include any of a spin base, a chuck pin, a spin chuck, a lifter, and a nozzle [see Fig. 2].
Regarding claim 22, the prior art of Hamada and Maruyama et al disclose the component inspection method for a substrate processing device according to claim 14. Furthermore, Hamada discloses wherein the processing solution contains any of sulfuric acid hydrogen peroxide, ozone hydrogen peroxide, hydrofluoric acid hydrogen peroxide, ammonia hydrogen peroxide, hydrochloric acid hydrogen peroxide, hydrofluoric acid ozone hydrogen peroxide, hydrofluoric acid, and phosphoric acid [see paragraph 0073].

Allowable Subject Matter
Claims 3-5, 13 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: regarding dependent claims 3 and 16, the prior art of record fails to teach or make reasonably obvious, in combination with the other elements and with sufficient specificity, wherein the conductive material contains at least any of a tetrafluoroethylene/ethylene copolymer, a carbon fiber-containing tetrafluoroethylene/perfluoroalkyl vinyl ether copolymer, carbon nanotube-containing polychlorotrifluoroethylene, and carbon nanotube-containing polytetrafluoroethylene; regarding dependent claim 4, and claim 5 that depends therefrom, the prior art of record fails to teach or make reasonably obvious, in combination with the other elements and with sufficient specificity, wherein the component has a coating layer formed on a surface; regarding dependent claim 13, the prior art of record fails to teach or make reasonably obvious, in combination with the other elements, wherein the capturing unit is arranged in a nozzle that discharges the processing solution.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN E SNOW whose telephone number is (571)272-8603. The examiner can normally be reached M-W, 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.E.S./Examiner, Art Unit 2899                                                                                                                                                                                                        /VICTOR A MANDALA/Primary Examiner, Art Unit 2899